— Motion granted insofar as to permit the appeals to be heard in a single appeal book, without duplication of printing, and to dispense with printing the Pension Plan and the Trust Agreement on condition that one copy of the said Pension Plan and Trust Agreement is served upon the attorney for the respondent and another copy of each thereof are filed with this court at the time of filing the printed record on appeal, and upon the further condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before August 27, 1959, with notice of argument for September 8, 1959, said appeals to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.